CUSIP No. 191098102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 7) COCA-COLA BOTTLING CO. CONSOLIDATED (Name of Issuer) Common Stock $1.00 par value (Title of Class of Securities) 191098102 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ X] Rule 13d-1(c) [ ] Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (1) Names of Reporting Persons I.R.S. Identification Nos. of above persons(entities only). Coca-Cola Enterprises Inc. IRS Number: 580503352 (2) Check the Appropriate Box if a Member of a Group (a) [ ] (b) [X ] (3) SEC Use Only 1 (4) Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With: (5) Sole Voting Power 370,547 (6) Shared Voting Power None (7) Sole Dispositive Power 370,547 (8) Shared Dispositive Power None (9) Aggregate Amount Beneficially Owned by Each Reporting Person: 370,547 (10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares: N/A (11) Percent of Class Represented by Amount in Row (9): 5.58% (12) Type of Reporting Person: CO Item 1. (a) Name of Issuer Coca-Cola Bottling Co. Consolidated (b) Address of Issuer's Principal Executive Offices 1900 Rexford Road Charlotte, NC 28211 Item 2. (a) Name of Person Filing Coca-Cola Enterprises Inc. (b) Address of Principal Business Office or, if None, Residence 2500 Windy Ridge Parkway Atlanta, GA 30339 (c) Citizenship Delaware (d) Title of Class of Securities Common Stock, $1.00 par value (e) CUSIP Number 191098102 Item 3. If this statement is filed pursuant to Sections 240.13d-l(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78c). (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) Insurance company as defined in section 3 (a)(19) of the Act (15 U.S.C. 78c). (d) Investment company registered under section 8 of the Investment Company
